    Case 12-60195           Doc 165        Filed 10/18/18 Entered 10/18/18 14:33:13                      Desc       Page
                                                        1 of 1
                                          UNITED STATES BANKRUPTCY COURT
                                           Lynchburg/Western District of Virginia

In Re:                                                                            CASE NO: 12-60195
ROGER A., JR. PAYNE

                                                     Certificate of Mailing

ROGER A., JR. PAYNE
4209 HAWKINS LANE
BARBOURSVILLE, VA 22923

The undersigned certifies, under penalty of perjury, that a copy of the attached Final Report in the above-entitled case was
mailed, in sealed envelopes, bearing first class postal indicia, or was electronically mailed to the above.

Dated: October 18, 2018                                       /s/ Herbert L. Beskin
                                                              Herbert L. Beskin
                                                              P.O. Box 2103
                                                              Charlottesville, VA 22902
                                                              Ph: 434-817-9913; Email: ch13staff@cvillech13.net
